
	

114 HR 3856 IH: Information Reporting Simplification Act of 2015
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3856
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. Renacci (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a safe harbor for de minimis errors on
			 information returns and payee statements.
	
	
 1.Short titleThis Act may be cited as the Information Reporting Simplification Act of 2015. 2.Safe harbor for de minimis errors on information returns and payee statements (a)In generalSection 6721(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Safe harbor for certain de minimis errors
 (A)In generalIf, with respect to an information return filed with the Secretary— (i)there are 1 or more failures described in subsection (a)(2)(B) relating to an incorrect dollar amount,
 (ii)no single amount in error differs from the correct amount by more than $100, and (iii)no single amount reported for tax withheld on any information return differs from the correct amount by more than $25,
							then no correction shall be required and, for purposes of this section, such return shall be
 treated as having been filed with all of the correct required information.(B)ExceptionSubparagraph (A) shall not apply with respect to any incorrect dollar amount to the extent that such error relates to an amount with respect to which an election is made under section 6722(c)(3)(B).
 (C)Regulatory authorityThe Secretary may issue regulations to prevent the abuse of the safe harbor under this paragraph, including regulations providing that this paragraph shall not apply to the extent necessary to prevent any such abuse..
 (b)Failure To furnish correct payee statementSection 6722(c) of such Code is amended by adding at the end the following new paragraph:  (3)Safe harbor for certain de minimis errors (A)In generalIf, with respect to any payee statement—
 (i)there are 1 or more failures described in subsection (a)(2)(B) relating to an incorrect dollar amount,
 (ii)no single amount in error differs from the correct amount by more than $100, and (iii)no single amount reported for tax withheld on any information return differs from the correct amount by more than $25,
							then no correction shall be required and, for purposes of this section, such statement shall be
 treated as having been filed with all of the correct required information.(B)ExceptionSubparagraph (A) shall not apply to any payee statement if the person to whom such statement is required to be furnished makes an election (at such time and in such manner as the Secretary may prescribe) that subparagraph (A) not apply with respect to such statement.
 (C)Regulatory authorityThe Secretary may issue regulations to prevent the abuse of the safe harbor under this paragraph, including regulations providing that this paragraph shall not apply to the extent necessary to prevent any such abuse..
 (c)Application to broker reporting of basisSection 6045(g)(2)(B) of such Code is amended by adding at the end the following new clause:  (iii)Treatment of uncorrected de minimis errorsExcept as otherwise provided by the Secretary, the customer’s adjusted basis shall be determined by treating any incorrect dollar amount which is not required to be corrected by reason of section 6721(c)(3) as the correct amount..
			(d)Conforming amendments
 (1)Section 6721(c) of such Code is amended by striking Exception for de minimis failures to include all required information in the heading and inserting Exceptions for certain de minimis failures. (2)Section 6721(c)(1) of such Code is amended by striking In general in the heading and inserting Exception for de minimis failure to include all required information.
 (e)Effective dateThe amendments made by this section shall apply to returns required to be filed, and payee statements required to be provided, on or after the date of the enactment of this Act.
			
